DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-24, 45-55, & 62) in the reply filed on September 6th, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9, 16, & 50-55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the electrosurgical leads " in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes “the electrosurgical leads,” of claim 9, will be considered as “the electrosurgical elements,” of claim 1.
Claim 16 recites the limitation "the electrosurgical leads " in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes “the electrosurgical leads,” of claim 16, will be considered as “the electrosurgical elements,” of claim 1.
Claims 50-55 recite the limitation “the jacket” in line 2 (claims 50 & 51) and line 1 (claims 52-55). There is insufficient antecedent basis for this limitation in the claim. For examination purposes claims 50-55 will be considered as to depend from claim 49, which introduces the limitation for “a jacket”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-12, 17-20, 23, 24, 45-53 & 62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aklog et al. (US 20160157880 A1), hereinafter Aklog.
	Regarding claim 1, Aklog discloses a device for dividing a fibrous structure, the device comprising: a catheter ([0035] & [0037]; Figure 2, 3A, & 7D—element 300) having a proximal end ([0037]; Figure 3A—element 310), a distal end ([0037]; Figure 3A—element 320), and lumen extending therebetween ([0037]; Figure 3A—element 340); an expandable member positioned towards the distal end of the catheter  ([0035], [0037], & [0040]; Figure 2, 3A, 3B, & 7D—element 400) and in fluid communication with the lumen of the catheter so that the expandable member can be biased between an inflated state and a deflated state to tension the fibrous structure ([0037], [0040], & [0041]; Figure 3A & 3B—elements 340 & 400); and electrosurgical elements ([0035]; Figure 2, 3A, 3B, 6A-6C, & 7D-7F—element 500), configured to deliver electrical energy to the fibrous structure tensioned along the expandable member in a manner that results in division of the tensioned fibrous structure ([0010], [0046], & [0055]).
	Regarding claim 2, Aklog discloses all of the limitations of claim 1, as described above. 
	Aklog further discloses wherein the expandable member is a balloon ([0039]; Figure 2, 3A, 3B, & 7D—element 400).
	Regarding claim 4, Aklog discloses all of the limitations of claim 1, as described above. 
	Aklog further discloses wherein at least a portion of the expandable member has a non-circular or asymmetrical cross-sectional shape ([0042] & [0043]; Figure 4B1-4B5—element 400; the balloon 400 may be provided with a variety of other cross sections, for example an ovular or triangular).
Regarding claim 6, Aklog discloses all of the limitations of claim 1, as described above. 
Aklog further discloses wherein the expandable member has an elongated longitudinal profile ([0044]; embodiments of balloon may be provided with suitable longitudinal profiles).
Regarding claim 7, Aklog discloses all of the limitations of claim 1, as described above. 
Aklog further discloses wherein the expandable member is configured to contact the fibrous structure and expand outwards to tension the fibrous structure across the electrosurgical elements ([0006] & [0035]).
Regarding claim 8, Aklog discloses all of the limitations of claim 1, as described above. 
Aklog further discloses wherein: the electrosurgical elements are situated along a longitudinal dimension of the device; and the expandable member expands radially so as to tension the fibrous structure in a direction substantially transverse to the electrosurgical elements ([0041]; Figure 4A—elements 400 & 500; the cutting elements 500 may be longitudinally oriented on the balloon 400, such that the lateral tension created in fibrous wall 110 by the balloon 400 acts in a direction substantially transverse to the longitudinally oriented cutting elements 500).
	Regarding claim 9, Aklog discloses all of the limitations of claim 1, as described above. 
	Aklog further discloses wherein: the electrosurgical leads ([0035] & [0054]; Figure 2, & 7D-7F—elements 500) include an active lead ([0054] & [0055]; Figure 7D-7F—element 526) and a passive lead ([0054] & [0055]; Figure7D-7F—element 527); and the active lead concentrates the electrical energy such that division of the fibrous tissue occurs along a portion of the tensioned fibrous tissue in contact with the active lead ([0047]).
Regarding claim 10, Aklog discloses all of the limitations of claim 9, as described above. 
Aklog further discloses wherein the active lead has a substantially pointed leading edge ([0047] & [0055]; Figure 6C & 7F—element 520, 522, & 526; leads may be provided with a substantially triangular cross-section).
	Regarding claim 11, Aklog discloses all of the limitations of claim 10, as described above.
	Aklog further discloses wherein at least a portion of the active lead, excluding the pointed leading edge, is covered by an insulating material such that delivery of the electrical and thermal energy is concentrated at the pointed leading edge of the active lead ([0047]; Figure 6C—element 520; lead(s) 520 may be provided with a substantially triangular cross-section, a portion of the surface of the lead 520 extending up sloping surfaces 254 may be coated with an insulating material, allowing further concentration of the energy density to leading edge 522).
Regarding claim 12, Aklog discloses all of the limitations of claim 9, as described above. 
Aklog further discloses wherein the passive lead protrudes above a surface of the device on which it is mounted so as to contact and further tension the fibrous structure ([0054]; Figure 2 & 7D—element 527).
Regarding claim 17, Aklog discloses all of the limitations of claim 1, as described above.
Aklog further discloses wherein the electrosurgical elements are situated on an outer surface of the expandable member ([0041]; Figure 2, 3A, 3B, & 7D—elements 400 & 500; the cutting elements may be longitudinally oriented on balloon 400).
Regarding claim 18, Aklog discloses all of the limitations of claim 17, as described above.
Aklog further discloses an insulating member positioned between the electrosurgical elements and the outer surface of the catheter ([0046], [0054], & [0055]; Figure 7D-7F—element 522; the device may comprise a layer of insulating material 522 situated between cutting element and balloon to protect balloon from heat related damage).
Regarding claim 19, Aklog discloses all of the limitations of claim 18, as described above.
Aklog further discloses wherein the insulating member is a flexible film coupled with an outer surface of the expandable member ([0058]; a polyimide and PEEK film material is situated between electrosurgical elements and balloon surface to provide insulation).
	Regarding claim 20, Aklog discloses all of the limitation of claim 1, as described above. 
	Aklog further disclose wherein a longitudinal axis of the expandable member is substantially coaxial with a longitudinal axis of the catheter ([0037]; Figure 3A—elements 300 & 400; portrayed to be coaxial).
	Regarding claim 23, Aklog discloses all of the limitation of claim 1, as described above. 
	Aklog further discloses a processor for monitoring the measurements to detect a threshold measurement or change indicative of complete division of the fibrous structure ([0071]; complete division of fibrous wall can be confirmed by measuring a corresponding reduction in balloon pressure associated with dividing fibrous wall and relieving the pressure within anatomical compartment).
Regarding claim 24, Aklog discloses all of the limitations of claim 1, as described above. 
Aklog further discloses a protective jacket for use during insertion of the device ([0059] & [0063]; the device may include a sheath (not shown) configured to be placed over expandable member).
Regarding claim 45, Aklog discloses all of the limitations of claim 1, as described above. 
Aklog further discloses nerve stimulation electrosurgical elements ([0035]; Figure 2—element 600) configured to deliver electrical and thermal energy to detect presence of a motor nerve or a sensing nerve proximal to the electrosurgical elements ([0049] & [0050]; Figure 7A & 7B—elements 610 & 620).
Regarding claim 46, Aklog discloses all of the limitations of claim 45, as described above. 
Aklog further disclose wherein the nerve stimulation electrosurgical elements include an input electrode and an output electrode for measuring an electrical response between the input electrode and the output electrode ([0008], [0035], [0049], [0050], & [0087]; Figure 2, 7A, & 7B—elements 600, 610 & 620; the sensing and stimulating elements 600 are connected to a signal detector and/or stimulator respectively and are configured to detect and/or stimulate neuroelectrical in a nearby nerve to facilitate at least one of positioning and orienting the device along the fibrous structure).
Regarding claim 47, Aklog discloses all of the limitations of claim 46, as described above. 
Aklog further disclose wherein the nerve stimulation electrosurgical elements are connected to a measurement circuit to detect a change in energy over the input electrode and the output electrode ([0049], [0050], & [0087]; Figure 7A & 7B—elements 610 & 620).
Regarding claim 48, Aklog discloses all of the limitations of claim 45, as described above. 
Aklog further discloses wherein the nerve stimulation electrosurgical elements are connected to a separate generator than the electrosurgical elements ([0049], [0050], & [0087]; Figure 7A & 7B—elements 610 & 620).
Regarding claim 49, Aklog discloses all of the limitations of claim 1, as described above. 
Aklog further discloses a jacket situated around the expandable member and the electrosurgical elements to assists in placement of the distal end of the catheter within a location containing the fibrous structure ([0059] & [0063]; the device may include a sheath (not shown) configured to be placed over expandable member).
Regarding claim 50, as best understood in view of the 112(b) rejection above, Aklog discloses all of the limitations of claim 49, as described above. 
Aklog further discloses a dilator ([0079]; Figure 13—element 1000; a kit 1000 is provided along with device to facilitate introduction of device into the carpal tunnel, the kit may include various dilators) with a tapered tip for insertion into an insertion site and for receiving the jacket for positioning the jacket within the location containing the fibrous structure ([0063], [0079], & [0083]; Figures 13, 14B, & 14C—element 1020; the kit includes a needle 1020, the needle 1020 in inserted at the skin entry site and passes into the carpal tunnel).
Regarding claim 51, as best understood in view of the 112(b) rejection above, Aklog discloses all of the limitations of claim 49, as described above. 
Aklog further discloses a guidewire for positioning at least one of the dilator and the jacket within the location containing the fibrous structure ([0079] & [0084]; Figure 13, & 14C-14F—element 1030).
Regarding claim 52, as best understood in view of the 112(b) rejection above, Aklog discloses all of the limitations of claim 49, as described above. 
Aklog further discloses wherein the jacket is one of a flexible material or a rigid material with sufficient structure to maintain a pathway for receiving the distal end of the catheter including the expandable member and the electrosurgical elements of the device ([0063]; the device may include a sheath (not shown) configured to be placed over expandable member to retain in a collapsed state).
Regarding claim 53, as best understood in view of the 112(b) rejection above, Aklog discloses all of the limitations of claim 49, as described above. 
Aklog further discloses wherein the jacket is removeable from the distal end of the catheter including the expandable member and the electrosurgical elements at least distally away from the device or proximally toward the device ([0063]; the sheath may be retracted to expose the expandable member thereby allowing the expandable member to expand into desired shape).
Regarding claim 62, Aklog discloses all of the limitations of claim 1, as described above. 
Aklog further discloses one of a fluoroscopic, ultrasonic, or endoscopic sensor for confirmation of the state of the fibrous structure ([0079], [0081], & [0089]; the completeness of the division of the transverse carpal ligament is confirmed by ultrasound or other means); 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aklog in view of Townley et al. (US 20160331459 A1), hereinafter Townley.
Regarding claim 3, Aklog discloses all of the limitations of claim 1, as described above. 
Aklog does not disclose wherein the electrosurgical elements are sesquipolar.
Townley teaches a therapeutic neuromodulation catheter device ([0124]; Figure 15—element 1502) comprising an expandable member ([0124]; Figure 15—element 1578) and electrosurgical elements ([0124]; Figure 15—element 1544), wherein the electrosurgical elements are sesquipolar ([0079], [0080], & [0126]).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the expandable electrosurgical device and electrosurgical elements, as disclosed by Aklog, to include the sesquipolar application of energy, as taught by Townley, as both references and the claimed invention are directed toward expandable electrosurgical devices for treating tissue. As disclosed by Townley, the sesquipolar application of RF energy allows the therapeutic assembly to intelligently apply RF energy across a target site to therapeutically modulate nerves proximate to the treatment site, and the sesquipolar arrangement of the therapeutic assembly can inherently limit the energy applied to tissue at the target site ([0080]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable electrosurgical device and electrosurgical elements, as disclosed by Aklog, to include the teachings of Townley, as such a modification would allow the therapeutic assembly to intelligently apply RF energy across a target site to therapeutically modulate nerves proximate to the treatment site, and limit the energy applied to tissue at the target site.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aklog in view of Bloom et al. (US 20130085493 A1), hereinafter Bloom.
Regarding claim 5, Aklog discloses all of the limitations of claim 1, as described above. 
Aklog further discloses wherein the shaped profile of the distal portion of the expandable member is configured to engage anatomy beyond the fibrous structure to minimize migration of the device during division ([0041] & [0042]; the balloon may be shaped to apply tension to the fibrous wall, and may be further shaped and sized to accommodate the specific anatomy of the compartment within which it will be deployed).
Aklog does not explicitly disclose wherein: a distal portion of the expandable member includes a shaped profile having a larger diameter than that of a proximal portion of the expandable member.
Bloom teaches an expandable electrosurgical device comprises electrosurgical elements ([0043]; Figure 1—element 100 & 120), wherein: a distal portion of the expandable member includes a shaped profile having a larger diameter than that of a proximal portion of the expandable member ([0030]; the balloon can have a smaller diameter proximal end a larger diameter distal end).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the expandable member, as disclosed by Aklog, to include an expandable member with a larger distal diameter and a smaller proximal diameter, as taught by Bloom, as both references and the claimed invention are directed toward expandable electrosurgical devices with electrosurgical elements. As disclosed by Bloom, the balloon can have a smaller diameter proximal end and a larger diameter distal end for stability and to facilitate mounting to the catheter ([0030]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable member, as disclosed by Aklog, to include the teachings of Bloom, as such a modification would provide stability and facilitate mounting to the catheter. 
Claim 13-16, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aklog in view of Smith et al. (US 20130090649 A1), hereinafter Smith.
Regarding claim 13, Aklog discloses all of the limitations of claim 1, as described above. 
Aklog does not disclose wherein the electrosurgical elements are situated on an outer surface of the catheter.
	Smith teaches an electrosurgical instrument comprising a catheter with an elongated body ([0076]; Figure 12—element 510), an expandable member ([0076]; Figure 12—element 514), and electrosurgical elements ([0077]; Figure 12—element 530), wherein the electrosurgical elements are situated on an outer surface of the catheter ([0077]; Figure 12—elements 510 & 530).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical elements and expandable member, as disclosed by Aklog, to include the electrosurgical elements position on the outer surface of the catheter, as taught by Smith, as both references and the claimed invention are directed toward expandable electrosurgical devices with electrosurgical elements. As disclosed by Smith, the one or more electrodes are disposed on the outer surface of the elongate shaft and the balloon is disposed adjacent the elongate shaft, however the electrodes may be disposed on the outer surface of the balloon ([0076] & [0077]), the balloon and electrode placement on the catheter allows for the balloon to partially occlude the vessel lumen, reduces the cross-sectional area of the vessel and maintains consistent spacing between the vessel wall and the electrode ([0047]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable electrosurgical device, as disclosed by Aklog, to include the teachings of Smith, as described above, as such a modification would provide for consistent spacing between the vessel wall and the electrosurgical elements. 
	Regarding claim 14, Aklog in view of Smith disclose all of the limitations of claim 13, as described above. 
	Aklog further discloses an insulating member positioned between the electrosurgical elements and the outer surface of the catheter ([0054]; Figure 2 & 7D—element 522; the cutting elements are separated from the body by a layer of insulating material 522 which protects the body from damage from heat generated by the cutting elements).
	Regarding claim 15, Aklog in view of Smith disclose all of the limitations 14, as described above. 
	Aklog further discloses wherein the insulating member ([0046]; Figure 7D—element 522) couples with the catheter above the expandable member ([0046]; Figure 7D—element 400). 
	Regarding claim 16, Aklog in view of Smith disclose all of the limitations of claim 14, as described above. 
	Aklog further discloses wherein: the insulating member ([0054] & [0056]; Figure 7D—element 522) includes grooves in which the electrosurgical leads are mounted ([0047]; Figure 6C—elements 520 & 524; the sloping surfaces of leads 520 may be coated with insulating material) ; and at least an active lead protrudes beyond an upper surface of the insulating member ([0047]; Figure 6C—element 522; the leading edge 522 protrudes from insulated portions)
	Regarding claim 21, Aklog discloses all of the limitations of claim 1, as described above. 
	Aklog does not disclose wherein a longitudinal axis of the expandable member is offset from a longitudinal axis of the catheter. 
Smith teaches an electrosurgical instrument comprising a catheter with an elongated body ([0076]; Figure 12—element 510), an expandable member ([0076]; Figure 12—element 514), and electrosurgical elements ([0077]; Figure 12—element 530), wherein a longitudinal axis of the expandable member is offset from a longitudinal axis of the catheter ([0076]; Figure 12—element 510 & 514; balloon 514 is disposed adjacent to catheter shaft 510).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the expandable member, as disclosed by Aklog, to include the expandable member configuration, as taught by Smith, as both references and the claimed invention are directed toward expandable electrosurgical devices with electrosurgical elements. As disclosed by Smith that balloon is disposed adjacent the elongate shaft ([0076]), the balloon placement on the catheter allows for the balloon to partially occlude the vessel lumen, reduces the cross-sectional area of the vessel and maintains consistent spacing between the vessel wall and the electrode ([0047]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable electrosurgical device, as disclosed by Aklog, to include the teachings of Smith, as described above, as such a modification would provide for consistent spacing between the vessel wall and the electrosurgical elements. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Aklog in view of Deem et al. (US 20100125266 A1), hereinafter Deem.
Regarding claim 22, Aklog discloses all of the limitations of claim 1, as described above. 
Aklog does not explicitly disclose a sensor for measuring at least one of an internal pressure of the expandable member, an external force applied to the expandable member, impedance in the electrosurgical circuit, and current in the electrosurgical circuit.
Deem teaches an expandable electrosurgical device comprising an expandable member ([0053]; Figure 4B-4C—element 46b) and electrosurgical elements ([0052]; Figure 4B-4C—elements 45) for treating carpal tunnel syndrome ([0043]), and further comprising a sensor for measuring at least one of an internal pressure of the expandable member, an external force applied to the expandable member, impedance in the electrosurgical circuit, and current in the electrosurgical circuit ([0056] & [0081]; an inflation device may comprise a pressure sensor to enable monitoring the pressure in the balloon).
A person of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to modify the expandable electrosurgical device, as disclosed by Aklog, to include the teachings of Deem, as described above, as both references and the claimed invention are directed toward expandable electrosurgical devices for treating carpal tunnel. As disclosed by Deem, the device can include a pressure sensor to enable monitoring the pressure in the balloon such that the device may be automated by monitoring the pressure within the balloon or the volume of fluid pumped into the balloon ([0056]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable electrosurgical device, as disclosed by Aklog, to include the teachings of Deem, as such a modification would allow for monitoring the pressure within the balloon and providing feedback to the user.
Claim 54 & 55 are rejected under 35 U.S.C. 103 as being unpatentable over Aklog in view of McCormack et al. (US 20110306996 A1), hereinafter McCormack.
Regarding claim 54, as best understood in view of the 112(b) rejection above, Aklog discloses all of the limitations of claim 49, as described above. 
Aklog does not disclose wherein the jacket has a tapered to assist in placement within an incision site.
McCormack teaches a device for releasing the transverse carpal ligament, comprising an introducer/jacket for introducing a cutting member into the target tissue ([0021] & [0273]; Figure 17D1 & 17D2—elements 805), wherein the jacket has a tapered to assist in placement within an incision site ([0273]; Figure 17D1 & 17D2—element 807; introducer stylet 807).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the jacket, as disclosed by Aklog, to include the teachings of McCormack, as described above, as both references and the claimed invention are directed toward introducing surgical cutting devices into the wrist. As disclosed by McCormack, the introducer can be an introducer stylet such that the stylet punctures the skin and provides access to the carpal tunnel and prevents coring out of tissue when the introducer assembly is inserted into the deep wrist ([0273]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the jacket, as disclosed by Aklog, to include the teachings of McCormack, as such a modification would allow for a jacket that punctures the skin and provides access to the carpal tunnel and prevents coring out of tissue when the introducer assembly is inserted into the deep wrist.
Regarding claim 55, as best understood in view of the 112(b) rejection above, Aklog discloses all of the limitations of claim 49, as described above. 
Aklog does not disclose wherein the jacket is removable in a plurality of pieces.
McCormack teaches a device for releasing the transverse carpal ligament, comprising an introducer/jacket for introducing a cutting member into the target tissue ([0021] & [0273]; Figure 17D1 & 17D2—elements 805) wherein the jacket is removable in a plurality of pieces ([0265] & [00273]; Figure 17D1 & 17D2—element 805, 807, 811, & 813).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the jacket, as disclosed by Aklog, to include the teachings of McCormack, as described above, as both references and the claimed invention are directed toward introducing surgical cutting devices into the wrist. As disclosed by McCormack, the introducer assembly can include an introducer stylet and an introducer needle such that the stylet punctures the skin and provides access to the carpal tunnel and prevents coring out of tissue when the introducer assembly is inserted into the deep wrist, once the introducer assembly is in position the stylet and the stylet hub can be withdrawn and the introducer needle remains in place ([0273]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the jacket, as disclosed by Aklog, to include the teachings of McCormack, as such a modification would allow for a jacket that punctures the skin and provides access to the carpal tunnel and prevents coring out of tissue when the introducer assembly is inserted into the deep wrist.
Conclusion
Accordingly, claims 1-24, 45-55, & 62 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794